DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending and will be examined on the merits.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (Shah, et al., WO 2017/019846-A1; Published 02/02/2017) in view of Li (Li, et al., US 2017/0275290-A1; Published 09/28/2017).
	Regarding the antibody limitations of claim 1, Shah teaches of anti-PD-1 antibodies (Shah, Abstract), with SEQ ID NO: 147 of Shah comprising 100% matches for Instant CDR sequences SEQ ID NOs: 6, 7 and 8 and SEQ ID NO: 153 of Shah comprising 100% matches for instant CDR sequences SEQ ID NOs: 9, 10 and 11.  Regarding claims 9-11, SEQ ID NO: 147 of Shah comprises a 100% match for instant SEQ ID NO: 4 and SEQ ID NO: 153 of Shah comprises a 100% match for instant SEQ ID NO: 5.  Regarding claims 13-15, SEQ ID NO: 266 of Shah comprises a 100% match for instant SEQ ID NO: 2 and SEQ ID NO: 264 of Shah comprises a 100% match for instant SEQ ID NO: 3.  Regarding claims 17 and 18, SEQ ID NO: 265 of Shah comprises a 100% match for instant SEQ ID NO: 13 and SEQ ID NO: 264 of Shah comprises a 100% match for instant SEQ ID NO: 3.  See “search results” in DAV for sequence comparison citations.  
`	Regarding claim 12, Shah teaches an anti-PD-1 antibody comprising an Fc region and hinge domain wherein: 1) said Fc region and hinge domain are of the IgG4 type and 2) said hinge region comprises a stabilizing mutation (Shah, claims 15-16).  Regarding claim 16, Shah teaches an anti-PD-1 antibody comprising an Fc region that is of the IgG1 type (Shah, Claims 13-14).  Regarding claim 19, Shah teaches an anti-PD-1 antibody that is humanized (Shah, claim 3).  Regarding claims 20-21, Shah teaches an anti-PD-1 antibody that is capable of treatment of a disease wherein said disease is cancer wherein said cancer is lung cancer wherein said lung cancer is non-small cell lung cancer (Shah, claims 23-26).  Regarding claim 5, Shah teaches that the anti-PD-1 antibody is administered intravenously (Shah, ¶ 00412).  Regarding claims 6-8, Shah teaches administration of the anti-PD-1 antibody at doses of 1-100 mg/kg (Shah, ¶ 00488, Table 20) and intervals of administration ranging from once a week, twice a week, once per 2 weeks and once per month (Shah, ¶ 00426).
	Shah does not teach coadministration of compound 1 with the anti-PD-1 antibody of Shah for the treatment of non-small cell lung cancer wherein compound 1 is administered orally.
	Li, however, makes up for these deficiencies. 
	Li teaches of inhibitors of TAM kinases which are useful for treatment of cancer (Li, Abstract) and that this class of TAM kinase inhibitor comprises compound 1 of the instant application (Li, ¶ 1408).  Li teaches that the TAM kinase inhibitors of Li (such as compound 1 of the instant application) are useful for treating lung cancers that are non-small cell lung cancer (Li, ¶ 0686), that the TAM kinase inhibitors of Li may be administered orally (Li, ¶ 0760) and that the TAM kinase inhibitors of Li may be combined with anti-PD-1 antibodies for the purpose of treating cancers (Li, ¶ 0723) wherein the combined treatments are administered simultaneously or sequentially (Li, ¶ 0708).  
	It would be prima facie obvious to one of ordinary skill in the art to combine the anti-PD-1 antibodies of Shah with the TAM inhibitor of Li (same as compound 1 of the instant application) to form a combination therapy for the treatment of non-small cell lung cancer wherein the compound 1 is administered orally and wherein the antibody and the TAM inhibitor are administered simultaneously or sequentially.  One of ordinary skill in the art would be motivated to combine the anti-PD-1 antibodies of Shah with the TAM inhibitor of Li in order to enhance the anti-cancer effects of the TAM inhibitor of Li based on the teaching and suggestion by Li to combine the TAM inhibitor of Li with an anti-PD-1 antibody.  One of ordinary skill in the art would have a reasonable expectation of success combining the anti-PD-1 antibody of Shah with the TAM inhibitor of Li because: 1) Li provides teaching and suggestion to combine the TAM inhibitor of Li with an anti-PD-1 antibody and 2) both the anti-PD-1 antibody of Shah and the TAM inhibitor of Li have been recognized in the prior art for the purposes of treating non-small cell lung cancer.  Regarding (2), MPEP § 2144.06(I) states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   In the instant case, both the anti-PD-1 antibody of Shah and the TAM inhibitor of Li have been taught in the prior art to be useful for the same purpose—treating non-small cell lung cancer.  Combining the anti-PD-1 antibody of Shah with the TAM inhibitor of Li to form a third compound also for the purpose of treating non-small cell lung cancer is thus prima facie obvious.  
	Regarding the doses and intervals in claims 6-8, it would be prima facie obvious that the anti-PD-1 antibody of Shah will be administered at a dosage of 1-100 mg/kg to a human with average weight.   It is well known that the average human weights 80 kg and administration of Shah’s dosage of 1-100 mg/kg to an average weight human will correspond to flat doses of 80-8000 mg.  Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 9,981,975 B2 in view of Li (Li, et al., US 2017/0275290-A1; Published 09/28/2017) and Shah (Shah, et al., WO 2017/019846-A1; Published 02/02/2017). 
Claims 1-4 of the ‘975 patent are directed toward the compound N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide (“compound of the ‘975 patent”) and pharmaceutical compounds comprising this compound.  
The ‘975 patent does not teach the oral administration of the compound of the ‘975 patent as part of a method for treatment of non-small cell lung cancer.  The ‘975 patent does not teach the additional simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6, 7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.
The teachings of Li and Shah, however, make up for these deficiencies. 
Li teaches of inhibitors of TAM kinases which are useful for treatment of cancer (Li, Abstract) and that this class of TAM kinase inhibitor comprises the compound of the ‘975 patent (same as compound 1 of the instant application) (Li, ¶ 1408).  Li teaches that the TAM kinase inhibitors of Li (such as compound 1 of the instant application and the compound of the ‘975 patent) are useful for treating lung cancers that are non-small cell lung cancer (Li, ¶ 0686), that the TAM kinase inhibitors of Li may be administered orally (Li, ¶ 0760) and that the TAM kinase inhibitors of Li may be combined with anti-PD-1 antibodies for the purpose of treating cancers (Li, ¶ 0723) wherein the combined treatments are administered simultaneously or sequentially (Li, ¶ 0708).  
Shah teaches of anti-PD-1 antibodies (Shah, Abstract), with SEQ ID NO: 147 of Shah comprising 100% matches for Instant CDR sequences SEQ ID NOs: 6, 7 and 8 and SEQ ID NO: 153 of Shah comprising 100% matches for instant CDR sequences SEQ ID NOs: 9, 10 and 11.  Shah teaches a VH comprising SEQ ID NO: 147 (of Shah), which comprises a 100% match for instant SEQ ID NO: 4 and a VL comprising SEQ ID NO: 153 (of Shah), which comprises a 100% match for instant SEQ ID NO: 5.  Shah teaches a VH comprising SEQ ID NO: 266 (of Shah), which comprises a 100% match for instant SEQ ID NO: 2 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  Shah teaches a VH comprising SEQ ID NO: 265 (of Shah), which comprises a 100% match for instant SEQ ID NO: 13 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  See “search results” in DAV for sequence comparison citations.  
Shah teaches an anti-PD-1 antibody comprising an Fc region and hinge domain wherein: 1) said Fc region and hinge domain are of the IgG4 type and 2) said hinge region comprises a stabilizing mutation (Shah, claims 15-16).  Shah teaches an anti-PD-1 antibody comprising an Fc region that is of the IgG1 type (Shah, Claims 13-14).  Shah teaches an anti-PD-1 antibody that is humanized (Shah, claim 3).  Shah teaches an anti-PD-1 antibody that is capable of treatment of a disease wherein said disease is cancer wherein said cancer is lung cancer wherein said lung cancer is non-small cell lung cancer (Shah, claims 23-26).  Shah teaches anti-PD-1 antibodies that are administered intravenously (Shah, ¶ 00412).  Shah teaches administration of anti-PD-1 antibodies that are administered at doses of 1-100 mg/kg (Shah, ¶ 00488, Table 20) and intervals of administration ranging from once a week, twice a week, once per 2 weeks and once per month (Shah, ¶ 00426).
It would be prima facie obvious to combine the oral administration of the compound of the ‘975 patent (same as the TAM inhibitor of Li; same as compound 1 of the instant application) with the simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6,7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.  One of ordinary skill in the art would be motivated to combine the anti-PD-1 antibodies of Shah with the compound of the ‘975 patent in order to enhance the anti-cancer effects of the compound of the ‘975 patent based on the teaching and suggestion by Li to combine the compound of the ‘975 patent with an anti-PD-1 antibody.  One of ordinary skill in the art would have a reasonable expectation of success combining the anti-PD-1 antibody of Shah with the compound of the ‘975 patent because: 1) Li provides teaching and suggestion to combine the compound of the ‘975 patent with an anti-PD-1 antibody and 2) both the anti-PD-1 antibody of Shah and the compound of the ‘975 patent have been recognized in the prior art for the purposes of treating non-small cell lung cancer.  Regarding (2), MPEP § 2144.06(I) states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   In the instant case, both the anti-PD-1 antibody of Shah and the compound of the ‘975 patent have been taught in the prior art to be useful for the same purpose—treating non-small cell lung cancer.  Combining the anti-PD-1 antibody of Shah with the compound of the ‘975 patent to form a third compound also for the purpose of treating non-small cell lung cancer is thus prima facie obvious.  
	Regarding the doses and intervals in claims 6-8, it would be prima facie obvious that the anti-PD-1 antibody of Shah will be administered at a dosage of 1-100 mg/kg to a human with average weight.   It is well known that the average human weights 80 kg and administration of Shah’s dosage of 1-100 mg/kg to an average weight human will correspond to flat doses of 80-8000 mg.  Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).



Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,633,387 B2 in view of Li (Li, et al., US 2017/0275290-A1; Published 09/28/2017) and Shah (Shah, et al., WO 2017/019846-A1; Published 02/02/2017). 
Claims 1-23 of the ‘387 patent are directed toward maleic acid-drug salts wherein the cation of the salt is the compound N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide (“cation of the ‘387 patent”) and pharmaceutical compounds comprising said salts.  
The ‘387 patent does not teach the oral administration of the cation of the ‘387 patent as part of a method for treatment of non-small cell lung cancer.  The ‘387 patent does not teach the additional simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6, 7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.
The teachings of Li and Shah, however, make up for these deficiencies. 
Li teaches of inhibitors of TAM kinases which are useful for treatment of cancer (Li, Abstract) and that this class of TAM kinase inhibitor comprises the cation of the ‘387 patent (same as compound 1 of the instant application) (Li, ¶ 1408).  Li teaches that the TAM kinase inhibitors of Li (such as compound 1 of the instant application and the cation of the ‘387 patent) are useful for treating lung cancers that are non-small cell lung cancer (Li, ¶ 0686), that the TAM kinase inhibitors of Li may be administered orally (Li, ¶ 0760) and that the TAM kinase inhibitors of Li may be combined with anti-PD-1 antibodies for the purpose of treating cancers (Li, ¶ 0723) wherein the combined treatments are administered simultaneously or sequentially (Li, ¶ 0708).  
Shah teaches of anti-PD-1 antibodies (Shah, Abstract), with SEQ ID NO: 147 of Shah comprising 100% matches for Instant CDR sequences SEQ ID NOs: 6, 7 and 8 and SEQ ID NO: 153 of Shah comprising 100% matches for instant CDR sequences SEQ ID NOs: 9, 10 and 11.  Shah teaches a VH comprising SEQ ID NO: 147 (of Shah), which comprises a 100% match for instant SEQ ID NO: 4 and a VL comprising SEQ ID NO: 153 (of Shah), which comprises a 100% match for instant SEQ ID NO: 5.  Shah teaches a VH comprising SEQ ID NO: 266 (of Shah), which comprises a 100% match for instant SEQ ID NO: 2 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  Shah teaches a VH comprising SEQ ID NO: 265 (of Shah), which comprises a 100% match for instant SEQ ID NO: 13 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  See “search results” in DAV for sequence comparison citations.  
Shah teaches an anti-PD-1 antibody comprising an Fc region and hinge domain wherein: 1) said Fc region and hinge domain are of the IgG4 type and 2) said hinge region comprises a stabilizing mutation (Shah, claims 15-16).  Shah teaches an anti-PD-1 antibody comprising an Fc region that is of the IgG1 type (Shah, Claims 13-14).  Shah teaches an anti-PD-1 antibody that is humanized (Shah, claim 3).  Shah teaches an anti-PD-1 antibody that is capable of treatment of a disease wherein said disease is cancer wherein said cancer is lung cancer wherein said lung cancer is non-small cell lung cancer (Shah, claims 23-26).  Shah teaches anti-PD-1 antibodies that are administered intravenously (Shah, ¶ 00412).  Shah teaches administration of anti-PD-1 antibodies that are administered at doses of 1-100 mg/kg (Shah, ¶ 00488, Table 20) and intervals of administration ranging from once a week, twice a week, once per 2 weeks and once per month (Shah, ¶ 00426).
It would be prima facie obvious to combine the oral administration of the cation of the ‘387 patent (same as the TAM inhibitor of Li; same as compound 1 of the instant application) with the simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6,7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.  One of ordinary skill in the art would be motivated to combine the anti-PD-1 antibodies of Shah with the cation of the ‘387 patent in order to enhance the anti-cancer effects of the cation of the ‘387 patent based on the teaching and suggestion by Li to combine the cation of the ‘387 patent with an anti-PD-1 antibody.  One of ordinary skill in the art would have a reasonable expectation of success combining the anti-PD-1 antibody of Shah with the cation of the ‘387 patent because: 1) Li provides teaching and suggestion to combine the cation of the ‘387 patent with an anti-PD-1 antibody and 2) both the anti-PD-1 antibody of Shah and the cation of the ‘387 patent have been recognized in the prior art for the purposes of treating non-small cell lung cancer.  Regarding (2), MPEP § 2144.06(I) states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   In the instant case, both the anti-PD-1 antibody of Shah and the cation of the ‘387 patent have been taught in the prior art to be useful for the same purpose—treating non-small cell lung cancer.  Combining the anti-PD-1 antibody of Shah with the cation of the ‘682 patent to form a third compound also for the purpose of treating non-small cell lung cancer is thus prima facie obvious.  
Regarding the doses and intervals in claims 6-8, it would be prima facie obvious that the anti-PD-1 antibody of Shah will be administered at a dosage of 1-100 mg/kg to a human with average weight.   It is well known that the average human weights 80 kg and administration of Shah’s dosage of 1-100 mg/kg to an average weight human will correspond to flat doses of 80-8000 mg.  Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. US 11,241,438 B2 in view of Li (Li, et al., US 2017/0275290-A1; Published 09/28/2017) and Shah (Shah, et al., WO 2017/019846-A1; Published 02/02/2017). 
Claims 1-56 of the ‘438 patent are directed toward the oral pharmaceutical compositions comprising the compound N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide (“formulation of the ‘438 patent”) as well as methods of treating lung cancer comprising administration of the formulation of the ‘438 patent.
The ‘438 patent does not teach the oral administration of the formulation of the ‘438 patent as part of a method for treatment of non-small cell lung cancer.  The ‘438 patent does not teach the additional simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6, 7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.
The teachings of Li and Shah, however, make up for these deficiencies. 
Li teaches of inhibitors of TAM kinases which are useful for treatment of cancer (Li, Abstract) and that this class of TAM kinase inhibitor comprises the N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide present in the formulation of the ‘438 patent (same as compound 1 of the instant application) (Li, ¶ 1408).  Li teaches that the TAM kinase inhibitors of Li (such as compound 1 of the instant application and the N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide of the formulation of the ‘438 patent) are useful for treating lung cancers that are non-small cell lung cancer (Li, ¶ 0686), that the TAM kinase inhibitors of Li may be administered orally (Li, ¶ 0760) and that the TAM kinase inhibitors of Li may be combined with anti-PD-1 antibodies for the purpose of treating cancers (Li, ¶ 0723) wherein the combined treatments are administered simultaneously or sequentially (Li, ¶ 0708).  
Shah teaches of anti-PD-1 antibodies (Shah, Abstract), with SEQ ID NO: 147 of Shah comprising 100% matches for Instant CDR sequences SEQ ID NOs: 6, 7 and 8 and SEQ ID NO: 153 of Shah comprising 100% matches for instant CDR sequences SEQ ID NOs: 9, 10 and 11.  Shah teaches a VH comprising SEQ ID NO: 147 (of Shah), which comprises a 100% match for instant SEQ ID NO: 4 and a VL comprising SEQ ID NO: 153 (of Shah), which comprises a 100% match for instant SEQ ID NO: 5.  Shah teaches a VH comprising SEQ ID NO: 266 (of Shah), which comprises a 100% match for instant SEQ ID NO: 2 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  Shah teaches a VH comprising SEQ ID NO: 265 (of Shah), which comprises a 100% match for instant SEQ ID NO: 13 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  See “search results” in DAV for sequence comparison citations.  
Shah teaches an anti-PD-1 antibody comprising an Fc region and hinge domain wherein: 1) said Fc region and hinge domain are of the IgG4 type and 2) said hinge region comprises a stabilizing mutation (Shah, claims 15-16).  Shah teaches an anti-PD-1 antibody comprising an Fc region that is of the IgG1 type (Shah, Claims 13-14).  Shah teaches an anti-PD-1 antibody that is humanized (Shah, claim 3).  Shah teaches an anti-PD-1 antibody that is capable of treatment of a disease wherein said disease is cancer wherein said cancer is lung cancer wherein said lung cancer is non-small cell lung cancer (Shah, claims 23-26).  Shah teaches anti-PD-1 antibodies that are administered intravenously (Shah, ¶ 00412).  Shah teaches administration of anti-PD-1 antibodies that are administered at doses of 1-100 mg/kg (Shah, ¶ 00488, Table 20) and intervals of administration ranging from once a week, twice a week, once per 2 weeks and once per month (Shah, ¶ 00426).
It would be prima facie obvious to combine the oral administration of the N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide of formulation the ‘438 patent (same as the TAM inhibitor of Li; same as the 1 of the instant application) with the simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6,7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.  One of ordinary skill in the art would be motivated to combine the anti-PD-1 antibodies of Shah with the compound of the ‘975 patent in order to enhance the anti-cancer effects of the N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide of the formulation of the ‘438 patent based on the teaching and suggestion by Li to combine the N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide of the formulation ‘438 patent with an anti-PD-1 antibody.  One of ordinary skill in the art would have a reasonable expectation of success combining the anti-PD-1 antibody of Shah with the N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide of the formulation of the ‘438 patent because: 1) Li provides teaching and suggestion to combine the N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide of the formulation of the ‘438 patent with an anti-PD-1 antibody and 2) both the anti-PD-1 antibody of Shah and the N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide of the formulation of the ‘438 patent have been recognized in the prior art for the purposes of treating non-small cell lung cancer.  Regarding (2), MPEP § 2144.06(I) states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   In the instant case, both the anti-PD-1 antibody of Shah and the N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide of the formulation of the ‘438 patent have been taught in the prior art to be useful for the same purpose—treating non-small cell lung cancer.  Combining the anti-PD-1 antibody of Shah with the N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide of the formulation of the ‘438 patent to form a third compound also for the purpose of treating non-small cell lung cancer is thus prima facie obvious.  
Regarding the doses and intervals in claims 6-8, it would be prima facie obvious that the anti-PD-1 antibody of Shah will be administered at a dosage of 1-100 mg/kg to a human with average weight.   It is well known that the average human weights 80 kg and administration of Shah’s dosage of 1-100 mg/kg to an average weight human will correspond to flat doses of 80-8000 mg.  Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 10,442,810 B2 in view of Li (Li, et al., US 2017/0275290-A1; Published 09/28/2017) and Shah (Shah, et al., WO 2017/019846-A1; Published 02/02/2017). 
Claims 1-25 of the ‘975 patent are directed toward a Markush structure comprising the compound N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide (“compound of the ‘810 patent”) and pharmaceutical compounds comprising this compound.  
The ‘810 patent does not teach the oral administration of the compound of the ‘810 patent as part of a method for treatment of non-small cell lung cancer.  The ‘810 patent does not teach the additional simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6, 7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.
The teachings of Li and Shah, however, make up for these deficiencies. 
Li teaches of inhibitors of TAM kinases which are useful for treatment of cancer (Li, Abstract) and that this class of TAM kinase inhibitor comprises the compound of the ‘810 patent (same as compound 1 of the instant application) (Li, ¶ 1408).  Li teaches that the TAM kinase inhibitors of Li (such as compound 1 of the instant application and the compound of the ‘810 patent) are useful for treating lung cancers that are non-small cell lung cancer (Li, ¶ 0686), that the TAM kinase inhibitors of Li may be administered orally (Li, ¶ 0760) and that the TAM kinase inhibitors of Li may be combined with anti-PD-1 antibodies for the purpose of treating cancers (Li, ¶ 0723) wherein the combined treatments are administered simultaneously or sequentially (Li, ¶ 0708).  
Shah teaches of anti-PD-1 antibodies (Shah, Abstract), with SEQ ID NO: 147 of Shah comprising 100% matches for Instant CDR sequences SEQ ID NOs: 6, 7 and 8 and SEQ ID NO: 153 of Shah comprising 100% matches for instant CDR sequences SEQ ID NOs: 9, 10 and 11.  Shah teaches a VH comprising SEQ ID NO: 147 (of Shah), which comprises a 100% match for instant SEQ ID NO: 4 and a VL comprising SEQ ID NO: 153 (of Shah), which comprises a 100% match for instant SEQ ID NO: 5.  Shah teaches a VH comprising SEQ ID NO: 266 (of Shah), which comprises a 100% match for instant SEQ ID NO: 2 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  Shah teaches a VH comprising SEQ ID NO: 265 (of Shah), which comprises a 100% match for instant SEQ ID NO: 13 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  See “search results” in DAV for sequence comparison citations.  
Shah teaches an anti-PD-1 antibody comprising an Fc region and hinge domain wherein: 1) said Fc region and hinge domain are of the IgG4 type and 2) said hinge region comprises a stabilizing mutation (Shah, claims 15-16).  Shah teaches an anti-PD-1 antibody comprising an Fc region that is of the IgG1 type (Shah, Claims 13-14).  Shah teaches an anti-PD-1 antibody that is humanized (Shah, claim 3).  Shah teaches an anti-PD-1 antibody that is capable of treatment of a disease wherein said disease is cancer wherein said cancer is lung cancer wherein said lung cancer is non-small cell lung cancer (Shah, claims 23-26).  Shah teaches anti-PD-1 antibodies that are administered intravenously (Shah, ¶ 00412).  Shah teaches administration of anti-PD-1 antibodies that are administered at doses of 1-100 mg/kg (Shah, ¶ 00488, Table 20) and intervals of administration ranging from once a week, twice a week, once per 2 weeks and once per month (Shah, ¶ 00426).
It would be prima facie obvious to combine the oral administration of the compound of the ‘810 patent (same as the TAM inhibitor of Li; same as compound 1 of the instant application) with the simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6,7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.  One of ordinary skill in the art would be motivated to combine the anti-PD-1 antibodies of Shah with the compound of the ‘810 patent in order to enhance the anti-cancer effects of the compound of the ‘810 patent based on the teaching and suggestion by Li to combine the compound of the ‘810 patent with an anti-PD-1 antibody.  One of ordinary skill in the art would have a reasonable expectation of success combining the anti-PD-1 antibody of Shah with the compound of the ‘810 patent because: 1) Li provides teaching and suggestion to combine the compound of the ‘810 patent with an anti-PD-1 antibody and 2) both the anti-PD-1 antibody of Shah and the compound of the ‘810 patent have been recognized in the prior art for the purposes of treating non-small cell lung cancer.  Regarding (2), MPEP § 2144.06(I) states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   In the instant case, both the anti-PD-1 antibody of Shah and the compound of the ‘810 patent have been taught in the prior art to be useful for the same purpose—treating non-small cell lung cancer.  Combining the anti-PD-1 antibody of Shah with the compound of the ‘810 patent to form a third compound also for the purpose of treating non-small cell lung cancer is thus prima facie obvious.  
	Regarding the doses and intervals in claims 6-8, it would be prima facie obvious that the anti-PD-1 antibody of Shah will be administered at a dosage of 1-100 mg/kg to a human with average weight.   It is well known that the average human weights 80 kg and administration of Shah’s dosage of 1-100 mg/kg to an average weight human will correspond to flat doses of 80-8000 mg.  Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).



Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,844,069 B2 in view of Li (Li, et al., US 2017/0275290-A1; Published 09/28/2017) and Shah (Shah, et al., WO 2017/019846-A1; Published 02/02/2017). 
Claims 1-19 of the ‘069 patent are directed toward methods for treating various cancers (including lung cancer) comprising the administration of the compound N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide (“compound of the ‘069 patent”) and pharmaceutically acceptable salts comprising this compound.  
The ‘069 patent does not teach the oral administration of the compound of the ‘069 patent as part of a method for treatment of non-small cell lung cancer.  The ‘069 patent does not teach the additional simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6, 7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.
The teachings of Li and Shah, however, make up for these deficiencies. 
Li teaches of inhibitors of TAM kinases which are useful for treatment of cancer (Li, Abstract) and that this class of TAM kinase inhibitor comprises the compound of the ‘069 patent (same as compound 1 of the instant application) (Li, ¶ 1408).  Li teaches that the TAM kinase inhibitors of Li (such as compound 1 of the instant application and the compound of the ‘069 patent) are useful for treating lung cancers that are non-small cell lung cancer (Li, ¶ 0686), that the TAM kinase inhibitors of Li may be administered orally (Li, ¶ 0760) and that the TAM kinase inhibitors of Li may be combined with anti-PD-1 antibodies for the purpose of treating cancers (Li, ¶ 0723) wherein the combined treatments are administered simultaneously or sequentially (Li, ¶ 0708).  
Shah teaches of anti-PD-1 antibodies (Shah, Abstract), with SEQ ID NO: 147 of Shah comprising 100% matches for Instant CDR sequences SEQ ID NOs: 6, 7 and 8 and SEQ ID NO: 153 of Shah comprising 100% matches for instant CDR sequences SEQ ID NOs: 9, 10 and 11.  Shah teaches a VH comprising SEQ ID NO: 147 (of Shah), which comprises a 100% match for instant SEQ ID NO: 4 and a VL comprising SEQ ID NO: 153 (of Shah), which comprises a 100% match for instant SEQ ID NO: 5.  Shah teaches a VH comprising SEQ ID NO: 266 (of Shah), which comprises a 100% match for instant SEQ ID NO: 2 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  Shah teaches a VH comprising SEQ ID NO: 265 (of Shah), which comprises a 100% match for instant SEQ ID NO: 13 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  See “search results” in DAV for sequence comparison citations.  
Shah teaches an anti-PD-1 antibody comprising an Fc region and hinge domain wherein: 1) said Fc region and hinge domain are of the IgG4 type and 2) said hinge region comprises a stabilizing mutation (Shah, claims 15-16).  Shah teaches an anti-PD-1 antibody comprising an Fc region that is of the IgG1 type (Shah, Claims 13-14).  Shah teaches an anti-PD-1 antibody that is humanized (Shah, claim 3).  Shah teaches an anti-PD-1 antibody that is capable of treatment of a disease wherein said disease is cancer wherein said cancer is lung cancer wherein said lung cancer is non-small cell lung cancer (Shah, claims 23-26).  Shah teaches anti-PD-1 antibodies that are administered intravenously (Shah, ¶ 00412).  Shah teaches administration of anti-PD-1 antibodies that are administered at doses of 1-100 mg/kg (Shah, ¶ 00488, Table 20) and intervals of administration ranging from once a week, twice a week, once per 2 weeks and once per month (Shah, ¶ 00426).
It would be prima facie obvious to combine the oral administration of the compound of the ‘069 patent (same as the TAM inhibitor of Li; same as compound 1 of the instant application) with the simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6,7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.  One of ordinary skill in the art would be motivated to combine the anti-PD-1 antibodies of Shah with the compound of the ‘069 patent in order to enhance the anti-cancer effects of the compound of the ‘069 patent based on the teaching and suggestion by Li to combine the compound of the ‘069 patent with an anti-PD-1 antibody.  One of ordinary skill in the art would have a reasonable expectation of success combining the anti-PD-1 antibody of Shah with the compound of the ‘069 patent because: 1) Li provides teaching and suggestion to combine the compound of the ‘069 patent with an anti-PD-1 antibody and 2) both the anti-PD-1 antibody of Shah and the compound of the ‘069 patent have been recognized in the prior art for the purposes of treating non-small cell lung cancer.  Regarding (2), MPEP § 2144.06(I) states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   In the instant case, both the anti-PD-1 antibody of Shah and the compound of the ‘069 patent have been taught in the prior art to be useful for the same purpose—treating non-small cell lung cancer.  Combining the anti-PD-1 antibody of Shah with the compound of the ‘069 patent to form a third compound also for the purpose of treating non-small cell lung cancer is thus prima facie obvious.  
	
Regarding the doses and intervals in claims 6-8, it would be prima facie obvious that the anti-PD-1 antibody of Shah will be administered at a dosage of 1-100 mg/kg to a human with average weight.   It is well known that the average human weights 80 kg and administration of Shah’s dosage of 1-100 mg/kg to an average weight human will correspond to flat doses of 80-8000 mg.  Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).


Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 11,104,682 in view of Li (Li, et al., US 2017/0275290-A1; Published 09/28/2017) and Shah (Shah, et al., WO 2017/019846-A1; Published 02/02/2017). 
Claims 1-35 of the ‘682 patent are directed toward methods of preparing maleic acid-drug salts wherein the cation of the salt is the compound N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide (“cation of the ‘682 patent”) and pharmaceutical compounds comprising said salts.  
The ‘682 patent does not teach the oral administration of the cation of the ‘682 patent as part of a method for treatment of non-small cell lung cancer.  The ‘682 patent does not teach the additional simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6, 7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.
The teachings of Li and Shah, however, make up for these deficiencies. 
Li teaches of inhibitors of TAM kinases which are useful for treatment of cancer (Li, Abstract) and that this class of TAM kinase inhibitor comprises the cation of the ‘682 patent (same as compound 1 of the instant application) (Li, ¶ 1408).  Li teaches that the TAM kinase inhibitors of Li (such as compound 1 of the instant application and the cation of the ‘682 patent) are useful for treating lung cancers that are non-small cell lung cancer (Li, ¶ 0686), that the TAM kinase inhibitors of Li may be administered orally (Li, ¶ 0760) and that the TAM kinase inhibitors of Li may be combined with anti-PD-1 antibodies for the purpose of treating cancers (Li, ¶ 0723) wherein the combined treatments are administered simultaneously or sequentially (Li, ¶ 0708).  
Shah teaches of anti-PD-1 antibodies (Shah, Abstract), with SEQ ID NO: 147 of Shah comprising 100% matches for Instant CDR sequences SEQ ID NOs: 6, 7 and 8 and SEQ ID NO: 153 of Shah comprising 100% matches for instant CDR sequences SEQ ID NOs: 9, 10 and 11.  Shah teaches a VH comprising SEQ ID NO: 147 (of Shah), which comprises a 100% match for instant SEQ ID NO: 4 and a VL comprising SEQ ID NO: 153 (of Shah), which comprises a 100% match for instant SEQ ID NO: 5.  Shah teaches a VH comprising SEQ ID NO: 266 (of Shah), which comprises a 100% match for instant SEQ ID NO: 2 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  Shah teaches a VH comprising SEQ ID NO: 265 (of Shah), which comprises a 100% match for instant SEQ ID NO: 13 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  See “search results” in DAV for sequence comparison citations.  
Shah teaches an anti-PD-1 antibody comprising an Fc region and hinge domain wherein: 1) said Fc region and hinge domain are of the IgG4 type and 2) said hinge region comprises a stabilizing mutation (Shah, claims 15-16).  Shah teaches an anti-PD-1 antibody comprising an Fc region that is of the IgG1 type (Shah, Claims 13-14).  Shah teaches an anti-PD-1 antibody that is humanized (Shah, claim 3).  Shah teaches an anti-PD-1 antibody that is capable of treatment of a disease wherein said disease is cancer wherein said cancer is lung cancer wherein said lung cancer is non-small cell lung cancer (Shah, claims 23-26).  Shah teaches anti-PD-1 antibodies that are administered intravenously (Shah, ¶ 00412).  Shah teaches administration of anti-PD-1 antibodies that are administered at doses of 1-100 mg/kg (Shah, ¶ 00488, Table 20) and intervals of administration ranging from once a week, twice a week, once per 2 weeks and once per month (Shah, ¶ 00426).
It would be prima facie obvious to combine the oral administration of the cation of the ‘682 patent (same as the TAM inhibitor of Li; same as compound 1 of the instant application) with the simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6,7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.  One of ordinary skill in the art would be motivated to combine the anti-PD-1 antibodies of Shah with the cation of the ‘387 patent in order to enhance the anti-cancer effects of the cation of the ‘682 patent based on the teaching and suggestion by Li to combine the cation of the ‘387 patent with an anti-PD-1 antibody.  One of ordinary skill in the art would have a reasonable expectation of success combining the anti-PD-1 antibody of Shah with the cation of the ‘682 patent because: 1) Li provides teaching and suggestion to combine the cation of the ‘682 patent with an anti-PD-1 antibody and 2) both the anti-PD-1 antibody of Shah and the cation of the ‘682 patent have been recognized in the prior art for the purposes of treating non-small cell lung cancer.  Regarding (2), MPEP § 2144.06(I) states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   In the instant case, both the anti-PD-1 antibody of Shah and the cation of the ‘682 patent have been taught in the prior art to be useful for the same purpose—treating non-small cell lung cancer.  Combining the anti-PD-1 antibody of Shah with the cation of the ‘682 patent to form a third compound also for the purpose of treating non-small cell lung cancer is thus prima facie obvious.
Regarding the doses and intervals in claims 6-8, it would be prima facie obvious that the anti-PD-1 antibody of Shah will be administered at a dosage of 1-100 mg/kg to a human with average weight.   It is well known that the average human weights 80 kg and administration of Shah’s dosage of 1-100 mg/kg to an average weight human will correspond to flat doses of 80-8000 mg.  Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-79 of copending Application No. 17/073,987 (Published as US 2021/047430 A1 on 05/20/2021) in view of Li (Li, et al., US 2017/0275290-A1; Published 09/28/2017) and Shah (Shah, et al., WO 2017/019846-A1; Published 02/02/2017).
Claims 51-79 of the ‘987 application are directed toward methods for treating various cancers (including lung cancer) comprising the administration of the compound N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide (“compound of the ‘987 application”) and pharmaceutically acceptable salts comprising this compound.  
The ‘987 application does not teach the oral administration of the compound of the ‘987 application as part of a method for treatment of non-small cell lung cancer.  The ‘987 application does not teach the additional simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6, 7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.
The teachings of Li and Shah, however, make up for these deficiencies. 
Li teaches of inhibitors of TAM kinases which are useful for treatment of cancer (Li, Abstract) and that this class of TAM kinase inhibitor comprises the compound of the ‘987 application (same as compound 1 of the instant application) (Li, ¶ 1408).  Li teaches that the TAM kinase inhibitors of Li (such as compound 1 of the instant application and the compound of the ‘987 application) are useful for treating lung cancers that are non-small cell lung cancer (Li, ¶ 0686), that the TAM kinase inhibitors of Li may be administered orally (Li, ¶ 0760) and that the TAM kinase inhibitors of Li may be combined with anti-PD-1 antibodies for the purpose of treating cancers (Li, ¶ 0723) wherein the combined treatments are administered simultaneously or sequentially (Li, ¶ 0708).  
Shah teaches of anti-PD-1 antibodies (Shah, Abstract), with SEQ ID NO: 147 of Shah comprising 100% matches for Instant CDR sequences SEQ ID NOs: 6, 7 and 8 and SEQ ID NO: 153 of Shah comprising 100% matches for instant CDR sequences SEQ ID NOs: 9, 10 and 11.  Shah teaches a VH comprising SEQ ID NO: 147 (of Shah), which comprises a 100% match for instant SEQ ID NO: 4 and a VL comprising SEQ ID NO: 153 (of Shah), which comprises a 100% match for instant SEQ ID NO: 5.  Shah teaches a VH comprising SEQ ID NO: 266 (of Shah), which comprises a 100% match for instant SEQ ID NO: 2 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  Shah teaches a VH comprising SEQ ID NO: 265 (of Shah), which comprises a 100% match for instant SEQ ID NO: 13 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  See “search results” in DAV for sequence comparison citations.  
Shah teaches an anti-PD-1 antibody comprising an Fc region and hinge domain wherein: 1) said Fc region and hinge domain are of the IgG4 type and 2) said hinge region comprises a stabilizing mutation (Shah, claims 15-16).  Shah teaches an anti-PD-1 antibody comprising an Fc region that is of the IgG1 type (Shah, Claims 13-14).  Shah teaches an anti-PD-1 antibody that is humanized (Shah, claim 3).  Shah teaches an anti-PD-1 antibody that is capable of treatment of a disease wherein said disease is cancer wherein said cancer is lung cancer wherein said lung cancer is non-small cell lung cancer (Shah, claims 23-26).  Shah teaches anti-PD-1 antibodies that are administered intravenously (Shah, ¶ 00412).  Shah teaches administration of anti-PD-1 antibodies that are administered at doses of 1-100 mg/kg (Shah, ¶ 00488, Table 20) and intervals of administration ranging from once a week, twice a week, once per 2 weeks and once per month (Shah, ¶ 00426).
It would be prima facie obvious to combine the oral administration of the compound of the ‘987 application (same as the TAM inhibitor of Li; same as compound 1 of the instant application) with the simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6,7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.  One of ordinary skill in the art would be motivated to combine the anti-PD-1 antibodies of Shah with the compound of the ‘987 application in order to enhance the anti-cancer effects of the compound of the ‘987 application based on the teaching and suggestion by Li to combine the compound of the ‘987 application with an anti-PD-1 antibody.  One of ordinary skill in the art would have a reasonable expectation of success combining the anti-PD-1 antibody of Shah with the compound of the ‘987 application because: 1) Li provides teaching and suggestion to combine the compound of the ‘987 application with an anti-PD-1 antibody and 2) both the anti-PD-1 antibody of Shah and the compound of the ‘987 application have been recognized in the prior art for the purposes of treating non-small cell lung cancer.  Regarding (2), MPEP § 2144.06(I) states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   In the instant case, both the anti-PD-1 antibody of Shah and the compound of the ‘987 application have been taught in the prior art to be useful for the same purpose—treating non-small cell lung cancer.  Combining the anti-PD-1 antibody of Shah with the compound of the ‘987 application to form a third compound also for the purpose of treating non-small cell lung cancer is thus prima facie obvious.  
	Regarding the doses and intervals in claims 6-8, it would be prima facie obvious that the anti-PD-1 antibody of Shah will be administered at a dosage of 1-100 mg/kg to a human with average weight.   It is well known that the average human weights 80 kg and administration of Shah’s dosage of 1-100 mg/kg to an average weight human will correspond to flat doses of 80-8000 mg.  Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).
 Regarding the doses and intervals in claims 6-8, it would be prima facie obvious that the anti-PD-1 antibody of Shah will be administered at a dosage of 1-100 mg/kg to a human with average weight.   It is well known that the average human weights 80 kg and administration of Shah’s dosage of 1-100 mg/kg to an average weight human will correspond to flat doses of 80-8000 mg.  Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).
This is a provisional nonstatutory double patenting rejection.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-33 and 61-72 of copending Application No. 17/401,570 (Published as US 2022/0227770-A1 on 07/22/2022) in view of Li (Li, et al., US 2017/0275290-A1; Published 09/28/2017) and Shah (Shah, et al., WO 2017/019846-A1; Published 02/02/2017).
Claims 31-33 and 61-72 of the ‘570 application are directed toward methods for treating various cancers (including lung cancer) comprising the administration of the maleic acid-drug salts wherein the cation of the salt is N-(4-(4-amino-7-(1-isobutylpiperin-4-yl) pyrrolol[1,2-f][1,2,4]triazine-5-yl)phenyl)-1-isopropyl-2,4-dioxo-3-(pyridine-2-yl)-1,2,3,4 tetrahydropyrimidine-5-carboxamide (“cation of the ‘570 application”) and pharmaceutically acceptable salts comprising this compound.  
The ‘570 application does not teach the oral administration of the cation of the ‘570 application as part of a method for treatment of non-small cell lung cancer.  The ‘570 application does not teach the additional simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6, 7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.
The teachings of Li and Shah, however, make up for these deficiencies. 
Li teaches of inhibitors of TAM kinases which are useful for treatment of cancer (Li, Abstract) and that this class of TAM kinase inhibitor comprises the cation of the ‘570 application (same as compound 1 of the instant application) (Li, ¶ 1408).  Li teaches that the TAM kinase inhibitors of Li (such as compound 1 of the instant application and the cation of the ‘570 application) are useful for treating lung cancers that are non-small cell lung cancer (Li, ¶ 0686), that the TAM kinase inhibitors of Li may be administered orally (Li, ¶ 0760) and that the TAM kinase inhibitors of Li may be combined with anti-PD-1 antibodies for the purpose of treating cancers (Li, ¶ 0723) wherein the combined treatments are administered simultaneously or sequentially (Li, ¶ 0708).  
Shah teaches of anti-PD-1 antibodies (Shah, Abstract), with SEQ ID NO: 147 of Shah comprising 100% matches for Instant CDR sequences SEQ ID NOs: 6, 7 and 8 and SEQ ID NO: 153 of Shah comprising 100% matches for instant CDR sequences SEQ ID NOs: 9, 10 and 11.  Shah teaches a VH comprising SEQ ID NO: 147 (of Shah), which comprises a 100% match for instant SEQ ID NO: 4 and a VL comprising SEQ ID NO: 153 (of Shah), which comprises a 100% match for instant SEQ ID NO: 5.  Shah teaches a VH comprising SEQ ID NO: 266 (of Shah), which comprises a 100% match for instant SEQ ID NO: 2 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  Shah teaches a VH comprising SEQ ID NO: 265 (of Shah), which comprises a 100% match for instant SEQ ID NO: 13 and a VL comprising SEQ ID NO: 264 (of Shah), which comprises a 100% match for instant SEQ ID NO: 3.  See “search results” in DAV for sequence comparison citations.  
Shah teaches an anti-PD-1 antibody comprising an Fc region and hinge domain wherein: 1) said Fc region and hinge domain are of the IgG4 type and 2) said hinge region comprises a stabilizing mutation (Shah, claims 15-16).  Shah teaches an anti-PD-1 antibody comprising an Fc region that is of the IgG1 type (Shah, Claims 13-14).  Shah teaches an anti-PD-1 antibody that is humanized (Shah, claim 3).  Shah teaches an anti-PD-1 antibody that is capable of treatment of a disease wherein said disease is cancer wherein said cancer is lung cancer wherein said lung cancer is non-small cell lung cancer (Shah, claims 23-26).  Shah teaches anti-PD-1 antibodies that are administered intravenously (Shah, ¶ 00412).  Shah teaches administration of anti-PD-1 antibodies that are administered at doses of 1-100 mg/kg (Shah, ¶ 00488, Table 20) and intervals of administration ranging from once a week, twice a week, once per 2 weeks and once per month (Shah, ¶ 00426).
It would be prima facie obvious to combine the oral administration of the cation of the ‘571 application (same as the TAM inhibitor of Li; same as compound 1 of the instant application) with the simultaneous or sequential coadministration of a humanized anti-PD-1 antibody comprising VH CDRs of instant SEQ ID NOs: 6,7 and 8 and VL CDRs of instant SEQ ID NOs: 9, 10, and 11 wherein: 1) said antibody comprises VH of SEQ ID NO: 4 and VL of SEQ ID NO: 5 OR said antibody comprises VH of SEQ ID NO: 2 and VL of SEQ ID NO: 3 OR said antibody comprises VH of SEQ ID NO: 13 and VL of SEQ ID NO:3, 2) said antibody is administered at a dose of 375-750 mg every 3-4 weeks intravenously and 3) said antibody comprises an IgG4 Fc region and an IgG4 hinge domain comprising a stabilizing mutation OR an IgG1 Fc region for the treatment of non-small cell lung cancer.  One of ordinary skill in the art would be motivated to combine the anti-PD-1 antibodies of Shah with the cation of the ‘571 application in order to enhance the anti-cancer effects of the cation of the ‘571 application based on the teaching and suggestion by Li to combine the cation of the ‘571 application with an anti-PD-1 antibody.  One of ordinary skill in the art would have a reasonable expectation of success combining the anti-PD-1 antibody of Shah with the cation of the ‘571 application because: 1) Li provides teaching and suggestion to combine the cation of the ‘571 application with an anti-PD-1 antibody and 2) both the anti-PD-1 antibody of Shah and the cation of the ‘571 application have been recognized in the prior art for the purposes of treating non-small cell lung cancer.  Regarding (2), MPEP § 2144.06(I) states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."   In the instant case, both the anti-PD-1 antibody of Shah and the cation of the ‘571 application have been taught in the prior art to be useful for the same purpose—treating non-small cell lung cancer.  Combining the anti-PD-1 antibody of Shah with the cation of the ‘571 application to form a third compound also for the purpose of treating non-small cell lung cancer is thus prima facie obvious.  	
Regarding the doses and intervals in claims 6-8, it would be prima facie obvious that the anti-PD-1 antibody of Shah will be administered at a dosage of 1-100 mg/kg to a human with average weight.   It is well known that the average human weights 80 kg and administration of Shah’s dosage of 1-100 mg/kg to an average weight human will correspond to flat doses of 80-8000 mg.  Further, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) See MPEP 2144.05.  Further with respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art.  See in re Aller, 220 F.2d 545, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05(11).

This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-21 are rejected.
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                      

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643